 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DONNY STEWARD,                                      Case No. 1:18-cv-00551-AWI-BAM (PC)
12                        Plaintiff,                      SCREENING ORDER GRANTING
                                                          PLAINTIFF LEAVE TO FILE AMENDED
13            v.                                          COMPLAINT
14    NGOZI ONYINYA IGBINOSA, et al.,                     THIRTY-DAY DEADLINE
15                        Defendants.
16

17

18          Plaintiff Donny Steward (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff’s complaint, filed April 17,
20   2018, is currently before the Court for screening. (ECF No. 1.)
21          I.      Screening Requirement and Standard
22          The Court is required to screen complaints brought by prisoners seeking relief against a
23   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
24   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or
25   malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief
26   from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
27          A complaint must contain “a short and plain statement of the claim showing that the pleader
28
                                                         1
 1   is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

 2   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 3   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 4   550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as true, courts “are not required

 5   to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir.

 6   2009) (internal quotation marks and citation omitted).

 7           To survive screening, Plaintiff’s claims must be facially plausible, which requires sufficient

 8   factual detail to allow the Court to reasonably infer that each named defendant is liable for the

 9   misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret Serv.,

10   572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully is not

11   sufficient, and mere consistency with liability falls short of satisfying the plausibility standard.

12   Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

13           II.     Plaintiff’s Complaint

14           Plaintiff is currently housed at Kern Valley State Prison. The events in the complaint are

15   alleged to have occurred while Plaintiff was housed at California Substance Abuse Treatment

16   Facility (“CSATF”) in Corcoran, California. Plaintiff names the following defendants: (1) Dr.

17   Ngozi Onyinya Igbinosa; (2) Clarence Cryer, Jr., Chief Medical Physician; (3) G. Ugwueze, Chief

18   Medical Executive; (4) Licensed Vocational Nurse Faria; (5) Correctional Officer Hill; (6)

19   Correctional Officer Cerda; (7) J. Lewis, Director of Policy and Risk Management Services; (8)

20   Officer Vanderlaan; and (9) Appeals Screening Nurse M. Carrasquillo.
21           Plaintiff’s complaint is comprised of a series of claims against various individuals at

22   CSATF generally concerning the alleged denial of medical care and review of his health care

23   appeals.

24           For instance, in Claim I, Plaintiff alleges that Dr. Igbinosa refused to treat him or provide

25   medical care on some unspecified dates for some unspecified conditions and that on September 29,

26   2014, while treating Plaintiff, she scratched his arm to determine his pain level.
27           In Claim II, Plaintiff alleges that Defendant Cryer, an appeals coordinator, rejected or

28   cancelled several of Plaintiff’s appeals requesting aid for his neuropathy, vision damage and nerve
                                                          2
 1   damage. Plaintiff also alleges that Dr. Cryer sent various appeals back to Dr. Igbinosa. He also

 2   reportedly shifted the log numbers on an appeal, changed it from a staff complaint to a health care

 3   issue, and confused the time on the appeal.

 4          In Claim III, Plaintiff alleges that Dr. Ugwueze reviewed Plaintiff’s 602 grievance against

 5   Dr. Igbinosa, and reportedly found no wrongdoing. Plaintiff also claims that Dr. Ugwueze, who

 6   spoke with Plaintiff, was deliberately indifferent to his medical needs. In Claim IV, Plaintiff alleges

 7   that Dr. Igbinosa’s assistant, LVN Faria, always seemed to question Plaintiff’s level of pain, would

 8   not make correct notifications on the 7362 forms or would lie. Plaintiff also contends that on some

 9   unspecified date, LVN Faria failed to clean the cuts on his feet. Plaintiff further alleges that LVN

10   Faria would deny or reject Plaintiffs’ appeals or incorrectly charge Plaintiff co-payments.

11          In Claim V,1 Plaintiff complains about the purported denial of medical care in September

12   2014 against Officer Hill and Officer Cerda.

13          In Claim VI,2 Plaintiff complains that Defendant Lewis’ investigative carelessness allowed

14   Dr. Igbinosa and LVN Faria’s misconduct and malpractice. Defendant Lewis’ signature was

15   reportedly on every major 602 regarding Plaintiff’s need for foot treatment, neuropathy and pain.

16          In Claim VII,3 Plaintiff alleges that Defendant Vanderlaan was enlisted by Defendants Hill

17   and Cerda to watch Plaintiff’s mail. Plaintiff alleges that Defendant Vanderlaan opened two pieces

18   of Plaintiff’s legal mail, denied that they were legal mail, and refused to send them. Plaintiff tried

19   to send legal mail two other times, but was denied by Defendant Vanderlaan. During this time, the

20   mail room also allegedly opened mail from the courts.
21          In Claim VIII,4 Plaintiff complains that Defendant Carrasquillo committed a procedural

22   error when she was to interview him on November 26, 2014, about his eye. Plaintiff also complains

23   that Defendant Carrasquillo incorrectly stated that she had interviewed him on January 1, 2015, as

24   part of his inmate appeal concerning the alleged scratch by Dr. Igbinosa.

25          As relief for these claims, Plaintiff seeks compensatory and punitive damages.

26   1
            Labelled as “Claim VI” in Plaintiff’s complaint. (ECF No. 1 at 14.)
27   2
            Labelled as “Claim VII” in Plaintiff’s complaint. (ECF No. 1 at 18.)
     3
            Labelled as “Claim VIII” in Plaintiff’s complaint. (ECF No. 1 at 19.)
28   4
            Labelled as “Claim IX” in Plaintiff’s complaint. (ECF No. 1 at 23.)
                                                      3
 1           III.    Discussion

 2           Plaintiff’s complaint fails to comply with Federal Rules of Civil Procedure 8, 18 and 20 and

 3   fails to state a cognizable claim. As Plaintiff is proceeding pro se, he will be given an opportunity

 4   to amend his complaint to cure the identified deficiencies. To assist Plaintiff, the Court provides

 5   the pleading and legal standards applicable to his claims.

 6           A.      Federal Rule of Civil Procedure 8

 7           Plaintiff’s complaint fails to comply with Federal Rule of Civil Procedure 8. Pursuant to

 8   Rule 8, a complaint must contain “a short and plain statement of the claim showing that the pleader

 9   is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed factual allegations are not required, but

10   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

11   do not suffice.” Iqbal, 556 U.S. at 678 (citation omitted). Plaintiff must set forth “sufficient factual

12   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

13   678 (quoting Twombly, 550 U.S. at 555). While factual allegations are accepted as true, legal

14   conclusions are not. Id.; see also Twombly, 550 U.S. at 556–557; Moss, 572 F.3d at 969.

15           Plaintiff’s complaint is not a short or plain statement of his claims. Plaintiff’s complaint

16   lacks clear factual allegations, and the Court cannot determine what happened or when it happened.

17   Nearly every purported claim also appears to contain allegations concerning multiple events.

18   Further, Plaintiff’s allegations contain generalities and conclusory statements, which are not

19   sufficient factual allegations to state a claim. Plaintiff must clearly and concisely state what

20   happened, when it happened and who was involved.
21           B.      Federal Rules of Civil Procedure 18 and 20

22           Plaintiff may not bring unrelated claims against unrelated parties in a single action. Fed. R.

23   Civ. P. 18(a), 20(a)(2); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George v. Smith, 507

24   F.3d 605, 607 (7th Cir. 2007). Plaintiff may bring a claim against multiple defendants so long as

25   (1) the claim arises out of the same transaction or occurrence, or series of transactions and

26   occurrences, and (2) there are commons questions of law or fact. Fed. R. Civ. P. 20(a)(2); Coughlin
27   v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997). The “same transaction” requirement refers to

28   similarity in the factual background of a claim. Id. at 1349. Only if the defendants are properly
                                                         4
 1   joined under Rule 20(a) will the Court review the other claims to determine if they may be joined

 2   under Rule 18(a), which permits the joinder of multiple claims against the same party.

 3          Plaintiff may not raise different claims against different defendants in a single action. For

 4   instance, Plaintiff may not, in a single case, assert a claim against Defendant Igbinosa related to his

 5   medical treatment while simultaneously asserting an unrelated claim regarding interference with

 6   his legal mail against a different defendant. Unrelated claims involving multiple defendants belong

 7   in different suits. In any amended complaint, Plaintiff may pursue only properly joined claims.

 8          C.      Eighth Amendment – Deliberate Indifference to Serious Medical Needs

 9          A prisoner’s claim of inadequate medical care does not constitute cruel and unusual

10   punishment in violation of the Eighth Amendment unless the mistreatment rises to the level of

11   “deliberate indifference to serious medical needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.

12   2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for deliberate

13   indifference requires Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that failure

14   to treat a prisoner's condition could result in further significant injury or the ‘unnecessary and

15   wanton infliction of pain,’” and (2) “the defendant's response to the need was deliberately

16   indifferent.” Jett, 439 F.3d at 1096.

17          A defendant does not act in a deliberately indifferent manner unless the defendant “knows

18   of and disregards an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825,

19   837 (1994). “Deliberate indifference is a high legal standard,” Simmons v. Navajo Cty. Ariz., 609

20   F.3d 1011, 1019 (9th Cir. 2010); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is
21   shown where there was “a purposeful act or failure to respond to a prisoner’s pain or possible

22   medical need” and the indifference caused harm. Jett, 439 F.3d at 1096.

23          In applying this standard, the Ninth Circuit has held that before it can be said that a

24   prisoner’s civil rights have been abridged, “the indifference to his medical needs must be

25   substantial. Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause

26   of action.” Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S.
27   at 105–06). “[A] complaint that a physician has been negligent in diagnosing or treating a medical

28   condition does not state a valid claim of medical mistreatment under the Eighth Amendment.
                                                        5
 1   Medical malpractice does not become a constitutional violation merely because the victim is a

 2   prisoner.” Estelle, 429 U.S. at 106; see also Anderson v. Cty. of Kern, 45 F.3d 1310, 1316 (9th Cir.

 3   1995). Even gross negligence is insufficient to establish deliberate indifference to serious medical

 4   needs. See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).

 5          Further, a “difference of opinion between a physician and the prisoner—or between medical

 6   professionals—concerning what medical care is appropriate does not amount to deliberate

 7   indifference.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012) (citing Sanchez v. Vild, 891

 8   F.2d 240, 242 (9th Cir. 1989) ), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d

 9   1076, 1082–83 (9th Cir. 2014); Wilhelm v. Rotman, 680 F.3d 1113, 1122–23 (9th Cir. 2012) (citing

10   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)). Rather, Plaintiff “must show that the course

11   of treatment the doctors chose was medically unacceptable under the circumstances and that the

12   defendants chose this course in conscious disregard of an excessive risk to [his] health.” Snow, 681

13   F.3d at 988 (citing Jackson, 90 F.3d at 332) (internal quotation marks omitted).

14          Plaintiff’s complaint appears to assert a number of claims against various defendants for

15   failure to provide medical treatment. However, Plaintiff’s allegations are not sufficient to state a

16   claim against any of the individual defendants as currently pled. With regard to Plaintiff’s claims

17   against Defendants Igbinosa, Faria and Cryer, there is no indication that any of these individuals

18   failed to respond to a serious medical need or that the failure to respond caused harm. At best,

19   Plaintiff has alleged a difference of opinion regarding the appropriate course of treatment for his

20   various conditions or negligence, which is not sufficient to support a deliberate indifference claim.
21   Additionally, many of Plaintiff’s claims do not identify the particular condition for which he sought

22   treatment, when he sought that treatment or whether he suffered any purported harm from any

23   failure to receive treatment. This also is true for Plaintiff’s claim against Officers Hill and Cerda.

24          D.      Grievance Procedure

25          Plaintiff’s allegations also suggest that he seeks to hold various defendants liable based on

26   their review or processing of his inmate appeals. However, Plaintiff cannot pursue any claims
27   against prison staff based solely on the processing and review of inmate appeals. The existence of

28   an inmate appeals process does not create a protected liberty interest upon which Plaintiff may base
                                                        6
 1   a claim that he was denied a particular result or that the appeals process was deficient. Ramirez v.

 2   Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (Prisoners do not have a “separate constitutional

 3   entitlement to a specific prison grievance procedure.”) (citation omitted), cert. denied, 541 U.S.

 4   1063 (2004); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988).

 5           E.      Americans With Disabilities Act (“ADA”)

 6           Plaintiff also appears to forward claims for violation of the Americans with Disabilities Act.

 7   Title II of the ADA “prohibit[s] discrimination on the basis of disability.” Lowell v. Chandler, 303

 8   F.3d 1039, 1052 (9th Cir. 2002). However, Plaintiff cannot bring an action under 42 U.S.C. § 1983

 9   against a State official in his or her individual capacity to vindicate rights created by Title II of the

10   ADA. See Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002).

11           Additionally, treatment, lack of treatment, or misdiagnosis will not support such a claim.

12   The ADA prohibits discrimination because of disability, not inadequate treatment for disability.

13   Simmons v. Navajo Cty., 609 F.3d 1011, 1022 (9th Cir. 2010), overruled on other grounds by Castro

14   v. Cty. of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016); see also Bryant v. Madigan, 84 F.3d

15   246, 249 (7th Cir. 1996) (“[T]he Act would not be violated by a prison’s simply failing to attend to

16   the medical needs of its disabled prisoners .... The ADA does not create a remedy for medical

17   malpractice.”). Inadequate treatment or lack of treatment for Plaintiff’s medical condition does not

18   in itself suffice to create liability under the ADA. Tandel v. Cty. of Sacramento, 2015 WL 1291377,

19   at *18 (E.D. Cal. Mar. 20, 2015). Thus, Plaintiff’s complaint regarding treatment decisions are not

20   sufficient. Bryant, 84 F.3d at 249 (“No discrimination is alleged; Bryant was not treated worse
21   because he was disabled. His complaint is that he was not given special accommodation.”)

22           F.      State Law Claims

23           Plaintiff appears to allege various state law claims, including assault and medical

24   malpractice. Under 28 U.S.C. § 1367(a), in any civil action in which the district court has original

25   jurisdiction, the “district courts shall have supplemental jurisdiction over all other claims that are

26   so related to claims in the action within such original jurisdiction that they form part of the same
27   case or controversy under Article III of the United States Constitution,” except as provided in

28   subsections (b) and (c). The Supreme Court has stated that “if the federal claims are dismissed
                                                         7
 1   before trial, ... the state claims should be dismissed as well.” United Mine Workers of Am. v. Gibbs,

 2   383 U.S. 715, 726 (1966).

 3          Although the Court may exercise supplemental jurisdiction over state law claims, Plaintiff

 4   must first have a cognizable claim for relief under federal law. 28 U.S.C. § 1367. As Plaintiff has

 5   not stated a cognizable claim for relief under federal law, the Court declines to screen Plaintiff’s

 6   purported state law claims.

 7          Further, the Government Claims Act requires exhaustion of Plaintiff’s state law tort claims

 8   with the California Victim Compensation and Government Claims Board, and Plaintiff is required

 9   to specifically allege compliance in his complaint. Shirk v. Vista Unified Sch. Dist., 42 Cal. 4th

10   201, 208–09 (Cal. 2007); State v. Superior Court of Kings Cty. (Bodde), 32 Cal. 4th 1234, 1239

11   (Cal. 2004); Mabe v. San Bernardino Cty. Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1111 (9th Cir.

12   2001); Mangold v. California Pub. Utils. Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995); Karim–

13   Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 627 (9th Cir. 1988). Plaintiff has failed to allege

14   compliance with the Government Claims Act.

15          IV.     Conclusion and Order

16          For the reasons stated, Plaintiff’s complaint fails to comply with Federal Rules of Civil

17   Procedure 8, 18 and 20 and fails to state a cognizable claim. As Plaintiff is proceeding pro se, the

18   Court will grant Plaintiff am opportunity to amend his complaint to cure the above-identified

19   deficiencies to the extent he is able to do so in good faith. Lopez v. Smith, 203 F.3d 1122, 1130

20   (9th Cir. 2000).
21          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

22   each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556

23   U.S. at 678-79, 129 S.Ct. at 1948-49. Although accepted as true, the “[f]actual allegations must be

24   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555

25   (citations omitted).

26          Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated
27   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

28   “buckshot” complaints).
                                                       8
 1           Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

 2   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

 3   complaint must be “complete in itself without reference to the prior or superseded pleading.” Local

 4   Rule 220.

 5           Based on the foregoing, it is HEREBY ORDERED that:

 6           1.      The Clerk’s Office shall send Plaintiff a complaint form;

 7           2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file a

 8   first amended complaint curing the deficiencies identified by the Court in this order or file a notice

 9   of voluntary dismissal; and

10           3.      If Plaintiff fails to file an amended complaint in compliance with this order, the

11   Court will recommend dismissal of this action, with prejudice, for failure to obey a court order and

12   for failure to state a claim.

13
     IT IS SO ORDERED.
14

15       Dated:     April 23, 2019                             /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        9
